DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10-17 is objected to because of the following informalities:  Claim 10 contains a period half way through the claim and repeats limitations already recited after the period. Claims 11-17 inherit the deficiencies of claim 10 and are objected accordingly. For examination purposes the examiner omits the limitations after the period, and gives dependent claim 10 a similar interpretation to dependent claim 2. Examiner recommends to amend claim 10 to remove the limitations after the period. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tacchi et al (US 2018/0173699).
Tacci teaches:
1. A non-transitory computer storage medium encoded with a computer program having instructions that when executed by one or more data processing apparatus causes the apparatus to perform operations comprising: receiving a user input from a human-computer interface device([0067] - In some embodiments, system 802 may include a web server 812 and an application-program interface (API) server 814. These servers may listen to corresponding network ports, maintain session state for various sessions with user devices 808, advance requests and posted data to controller 826, and send responsive data to user devices 808. In some cases, responses may be in the form of web pages, like serialized bodies of markup language, cascading style sheets, and JavaScript™ instructions used by web browsers to render content, like inputs for making requests or data visualizations of query responses) ; processing the input in an input processing device, wherein the input processing device includes a machine learning model previously trained on a dataset, wherein the dataset includes a plurality of records each containing information about a topic, and wherein the trained model's network architecture and parameters establish its knowledge of the topic ([0028] - In some cases, supervised learning may yield such a data set. For example, in some embodiments, a user may supply a training set of documents in which the documents have been labeled with the topics exhibited by the respective documents. In some embodiments, the labeling is relatively granular, with multiple topics appearing in the documents, and subsets of the documents labeled as pertaining to particular topics); and displaying a result from the input processing device responsive to the input using the trained model without directly searching any one of the plurality of records ([0039] - identifiers of the topics may be sent to a remote computing device, for instance, in the form of instructions to render a webpage of a graphical user interface in a client-side web browser, sent from the system described below with reference to FIG. 2).  
	Claim 9 is rejected using similar reasoning seen in the rejection claim 1 due to reciting similar limitations but directed towards a process.
7. The program of claim 1, further comprising a human-computer interface, wherein the human-computer interface is one of a graphical user interface or a voice-enabled digital assistant device operable on one or more of a desktop computer, a laptop computer, a smart phone, a wearable device, and an edge device ([0039] - identifiers of the topics may be sent to a remote computing device, for instance, in the form of instructions to render a webpage of a graphical user interface in a client-side web browser, sent from the system described below with reference to FIG. 2 ; and wherein the data processing apparatus comprises one of a cloud computer, a remote computer on a wide area network, a remote computer on a local area network, a user's personal computer, or a consumer edge device ([0106] - For example, computer system 1000 may include or be a combination of a cloud-computing system, a data center, a server rack, a server, a virtual server, a desktop computer, a laptop computer, a tablet computer, a server device, a client device, a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a vehicle-mounted computer, or a Global Positioning System (GPS), or the like.); and wherein transmitting the input to an input processing device comprising using an application programming interface ([0067] - In some embodiments, system 802 may include a web server 812 and an application-program interface (API) server 814. These servers may listen to corresponding network ports, maintain session state for various sessions with user devices 808, advance requests and posted data to controller 826, and send responsive data to user devices 808).  
18. The process of claim 9, further comprising: programming at least one machine learning network and selecting an associated initial set of hyperparameters for constructing the machine learning model ([0115] - obtaining a set of topics comprises constructing a topic model matrix mapping n-grams to topics with a score indicating a pertinence of respective n-grams to respective topics by selecting initial parameters of the topic model and iteratively adjusting the parameters to reduce an error amount of the topic model;); extracting from the dataset a plurality of records each containing information about the topic for use as a training dataset ([0040] - topics may be self-extracted according to tokens present in the text. For instance, if many drug names are mentioned, then a topic of “healthcare” may emerge, or if many ingredients or dishes are mentioned, then a topic of “food” may emerge. Some embodiments may determine whether user supplied topics are to be used or topics are to be extracted. In response to determining that topics are to be extracted, some embodiments may execute the above-described techniques for topic extraction.); training the machine learning network using the training dataset until a final set of hyperparameters is identified that, when used to test a testing dataset comprising a plurality of records containing information about the topic, causes the machine learning model to produce an output result satisfying one or more predetermined criteria ([0029] - For instance, some embodiments may adjust the model parameters according to a stochastic gradient descent. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a support vector machine. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a Bayesian topic model) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al (US 2018/0173699) in view of Al-Kofahi et al (US 2012/0323880).
Regarding claim 2, Tacchi in view of Al-Kofahi teaches the program of claim 1, Tacchi does not explicitly teach further comprising, when the input comprises textual data inputted by the user or uploaded as a data file: producing a feature vector representation of all or a portion of the textual data; inputting the feature vector as input to the trained model to obtain an output vector, wherein the model is previously trained on at least a portion of the dataset having at least a set of one or more legal statutes, regulations, rules, case docket filings, and court opinions applicable to a predetermined jurisdiction; identifying one or more similarity measures between the input and one or more portions of the dataset using at least the output vector, wherein calculating the similarity measures does not include searching the dataset to identify a presence of a keyword or synonym of a keyword obtained from the textual data input; and displaying via the human-computer interface a ranked list of information from the dataset responsive to the input based on the similarity measures.  
Al-Kofahi teaches further comprising, when the input comprises textual data inputted by the user or uploaded as a data file: producing a feature vector representation of all or a portion of the textual data ([0022] - Metadata research module 125 includes one or more search engines for receiving and processing queries against metdata databases 116 and aggregating, scoring, and filtering, recommending, and presenting results. In the exemplary embodiment, module 125 includes one or more feature vector builders and learning machines to implement the functionality described herein); inputting the feature vector as input to the trained model to obtain an output vector, wherein the model is previously trained on at least a portion of the dataset having at least a set of one or more legal statutes, regulations, rules, case docket filings, and court opinions applicable to a predetermined jurisdiction ([0015] Databases 110 includes a set of primary databases 112, a set of secondary databases 114, and a set of metadata databases 116. Primary databases 112, in the exemplary embodiment, include a caselaw database 1121 and a statutes databases 1122, which respectively include judicial opinions and statutes from one or more local, state, federal, and/or international jurisdictions. Secondary databases 114, which contain legal documents of secondary legal authority or more generally authorities subordinate to those offered by judicial or legislative authority in the primary database, includes an ALR (American Law Reports) database, 1141, an AMJUR database 1142, a West Key Number (KNUM) Classification database 1143, and an law review (LREV) database 1144, [0034] - block 250 entails ranking the recommended cases. In the exemplary embodiment, this ranking entails defining a feature vector for each of the recommended cases (documents) and using a support vector machine (or more generally a learning machine) ); identifying one or more similarity measures between the input and one or more portions of the dataset using at least the output vector, wherein calculating the similarity measures does not include searching the dataset to identify a presence of a keyword or synonym of a keyword obtained from the textual data input ([0008] - One exemplary system receives a user query for legal opinions and runs the query against a legal opinion database and on or more other non-legal opinion databases, such as a metadata store. The metadata includes legal classification codes, associated legal head notes, and related secondary legal documents, such as legal treatises, legal encyclopedias. Metadata based on these results is then used to identify a set of key classification codes and these in turn are used to identify highly relevant case law documents. These case law document can then be used to identify other relevant case law and/or non-case law documents based on citation relationships, text similarities, and so forth); and displaying via the human-computer interface a ranked list of information from the dataset responsive to the input based on the similarity measures (Figure 2, 260 Present results).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tacchi to include, further comprising, when the input comprises textual data inputted by the user or uploaded as a data file: producing a feature vector representation of all or a portion of the textual data; inputting the feature vector as input to the trained model to obtain an output vector, wherein the model is previously trained on at least a portion of the dataset having at least a set of one or more legal statutes, regulations, rules, case docket filings, and court opinions applicable to a predetermined jurisdiction; identifying one or more similarity measures between the input and one or more portions of the dataset using at least the output vector, wherein calculating the similarity measures does not include searching the dataset to identify a presence of a keyword or synonym of a keyword obtained from the textual data input; and displaying via the human-computer interface a ranked list of information from the dataset responsive to the input based on the similarity measures as taught by Al-Kofahi. It would be advantageous to help the user save time due to the user no longer having to run a relatively broad or intermediate query, manually identifying one highly relevant case law document from the search results, and then leveraging that good document to find other relevant documents as taught by Al-Kofahi (0006).
Regarding claim 3, Tacchi in view of Al-Kofahi teaches the program of claim 2, Tacci further teaches wherein the one or more portions of the dataset are represented by one or more respective word vectors, and wherein calculating the similarity measures 67 157809.00104/123931662v.2comprises calculating a distance between the feature vector and each of the one or more word vectors ([0065], [0089] - Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space. Some embodiments may then iterate through each of the vectors and create a graph of reachable vectors, where nodes on the graph are identified in response to non-core corresponding vectors being within a threshold distance of a core vector in the graph, and in response to core vector in the graph being reachable by other core vectors in the graph, where to vectors are reachable from one another if there is a path from one vector to the other vector where every link and the path is a core vector and is it within a threshold distance of one another).  
Regarding claim 4, Tacchi in view of Al-Kofahi teaches the program of claim 3, Tacci further teaches wherein each of the similarity measures is a cosine similarity distance or a Levenshtein distance between the output vector and each of the one or more word vectors ([0088] - As adjacent n-grams are encountered during parsing, corresponding rows or columns of n-grams in the co-occurrence matrix may be updated by summing current values of the row or column with corresponding values of the adjacent n-gram vector. Similarity of n-grams (and corresponding entities) may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g., based on cosine similarity).  
Regarding claim 5, Tacchi in view of Al-Kofahi teaches the program of claim 2, Tacci further teaches wherein producing the feature vector comprises preprocessing the textual data input to remove a portion of the textual data or add new information to the textual data ([0069] - Removing the computer-readable portion is expected to cause documents to be grouped according to their content intended to be read by humans, rather than according to the programming library or practices invoked by a developer. Or some embodiments may leave this markup language and scripting instructions in place to analyzed documents according to their mode of construction or to weight terms according to their visual weight when rendered or annotate terms according to their context. In some embodiments, the text may be encoded as Unicode or ASCII text).  
Regarding claim 6, Tacchi in view of Al-Kofahi teaches the program of claim 2, Tacci further teaches teaches wherein the ranked list is determined using a predefined threshold value as a cut-off for comparison to the similarity measures, and wherein displaying comprises selecting the one or more word vectors having a similarity measure above the threshold value ([0059] - Some embodiments may suggest a subset of the topics, for instance, by a sending a ranking of topics above some threshold rank, for user selection. In some cases, the topics may be ranked based on the relevance of the topics to certain transformations of the corpus of documents at issue. Some embodiments may rank topics by their coverage, for instance, their coverage over the entire corpus, their coverage over a cluster of documents, or over a particular document, depending upon the context, for example, depending upon whether the user has selected one of these aspects. In some cases, coverage may be determined based on an amount of documents having greater than a threshold pertinence of the topic to the document).
Regarding claim 8, Tacchi in view of Al-Kofahi teaches the program of claim 1, Tacci further teaches Tacchi does not explicitly teach wherein the dataset is selected from a corpus of legal documents and the topic is an application of laws to a set of facts.  
Al-Kofahi teaches wherein the dataset is selected from a corpus of legal documents and the topic is an application of laws to a set of facts ([0008 - system receives a user query for legal opinions and runs the query against a legal opinion database and on or more other non-legal opinion databases, such as a metadata store. The metadata includes legal classification codes, associated legal head notes, and related secondary legal documents, such as legal treatises, legal encyclopedias. Metadata based on these results is then used to identify a set of key classification codes and these in turn are used to identify highly relevant case law documents. These case law document can then be used to identify other relevant case law and/or non-case law documents based on citation relationships, text similarities, and so forth).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tacchi to include, wherein the dataset is selected from a corpus of legal documents and the topic is an application of laws to a set of facts as taught by Al-Kofahi. It would be advantageous to help the user save time due to the user no longer having to run a relatively broad or intermediate query, manually identifying one highly relevant case law document from the search results, and then leveraging that good document to find other relevant documents as taught by Al-Kofahi (0006).
Claims 10-13 and 15 are rejected using similar reasoning seen in the rejection of claims 2-6 due to reciting similar limitation but directed towards a process.
Claim 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al (US 2018/0173699) in view of Al-Kofahi et al (US 2012/0323880) as applied to claim 10 above, and further in view of Zholudev et al (US 2019/0213221).
Regarding claim 14, Tacchi in view of Al-Kofahi teaches the process of claim 10, Tacchi in view of Al-Kofahi does not explicitly teach wherein the textual data inputted by the user is provided in the form of a data file.
Zholudev teaches wherein the textual data inputted by the user is provided in the form of a data file ([0183] - Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input. In addition, a computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tacchi in view of Al-Kofahi, to include, wherein the textual data inputted by the user is provided in the form of a data file as taught by Zholudev. It would be advantageous to improve its exposure of relevant documents to the user as taught by Zholudev (0068).
Regarding claim 16, Tacchi in view of Al-Kofahi teaches the process of claim 10, Tacchi in view of Al-Kofahi does not explicitly teach further comprising: preprocessing a plurality of records of the dataset to identify different forms of a citation to a law; and replacing the different forms with a single selected form.
Zholudev teaches further comprising: preprocessing a plurality of records of the dataset to identify different forms of a citation to a law ([0038] - illustrates citations in the references section 140 having a single citation format, the subject technology may be used with multiple different citation formats. Some common citation formats (e.g., citation formats from The Bluebook, published and distributed by the Harvard Law Review Association of Cambridge, Mass., and the like) may be programmed into the machine for machine learning purposes); and replacing the different forms with a single selected form ([0039] - [0039] The edge creation module 440 identifies, based on the identifying information of the cited reference from the first document, a second document corresponding to the cited reference. The edge creation module stores, within the document graph 320 of the data repository 230, an edge (e.g., edge 335-1) between the first document (e.g., document 330-1) and the second document (e.g., document 330-2). The edge identifies that the first document cites the second document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tacchi in view of Al-Kofahi, to include preprocessing a plurality of records of the dataset to identify different forms of a citation to a law; and replacing the different forms with a single selected form as taught by Zholudev. It would be advantageous to improve its exposure of relevant documents to the user as taught by Zholudev (0068).

Regarding claim 17, Tacchi in view of Al-Kofahi of Zholudev teaches the process of claim 16, Zholudev further teaches further comprising: based on the textual data input, identifying from among the plurality of records those that include a citation to a different one of the plurality of records ([0058] - FIG. 7 shows an example user interface diagram. In addition to bibliographic data and a link to the citing publication in block 710, the incorporated citation information may include, as depicted, a brief excerpt from the citing publication surrounding mention of the cited publication (in this case, “Hofmayer et al., 2009”). In addition, the citation sentiment (e.g., whether the citation was cited negatively or positively) may be displayed (not shown). The citation information may be embedded in a portion of the cited publication to which the citation pertains, if ascertainable. In this manner, the user is notified of relevant citations in the proper context of both the citing publication and the cited publication. For frequently cited publications, a (usually small) subset of the citing publications may be selected for display based on criteria such as the impact of the citing publication, the prominence of the cited publication within the citing publication, and the importance of the section where the citation occurs); identifying an excerpt from one of the identified records; and outputting the result including the identified excerpt ([0058] - FIG. 7 shows an example user interface diagram. In addition to bibliographic data and a link to the citing publication in block 710, the incorporated citation information may include, as depicted, a brief excerpt from the citing publication surrounding mention of the cited publication (in this case, “Hofmayer et al., 2009”). In addition, the citation sentiment (e.g., whether the citation was cited negatively or positively) may be displayed (not shown). The citation information may be embedded in a portion of the cited publication to which the citation pertains, if ascertainable. In this manner, the user is notified of relevant citations in the proper context of both the citing publication and the cited publication. For frequently cited publications, a (usually small) subset of the citing publications may be selected for display based on criteria such as the impact of the citing publication, the prominence of the cited publication within the citing publication, and the importance of the section where the citation occurs).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tacchi in view of Al-Kofahi, to include based on the textual data input, identifying from among the plurality of records those that include a citation to a different one of the plurality of records; identifying an excerpt from one of the identified records; and outputting the result including the identified excerpt as taught by Zholudev. It would be advantageous to improve its exposure of relevant documents to the user as taught by Zholudev (0068).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al (US 2018/0173699) in view of Commons et al (US 9,875,440).
Regarding claim 19, Tacchi teaches the process of claim 18, Tacchi does not explicitly teach further comprising: training more than one different machine learning networks using the training dataset; and classifying the outputs from each of the trained machine learning models using a nearest neighbor computation to identify a best result from among the output results.
Commons teaches further comprising: training more than one different machine learning networks using the training dataset (Col 9 line54 – col 10 line 3: The ASNN is an extension of the committee of machines that goes beyond a simple/weighted average of different models. ASNN represents a combination of an ensemble of feed-forward neural networks and the k-nearest neighbor technique (kNN). It uses the correlation between ensemble responses as a measure of distance amid the analyzed cases for the kNN. This corrects the bias of the neural network ensemble. An associative neural network has a memory that can coincide with the training set. If new data become available, the network instantly improves its predictive ability and provides data approximation (self-learn the data) without a need to retrain the ensemble. Another important feature of ASNN is the possibility to interpret neural network results by analysis of correlations between data cases in the space of models. The method is demonstrated at www.vcclab.org, where you can either use it online or download it); and classifying the outputs from each of the trained machine learning models using a nearest neighbor computation to identify a best result from among the output results (Col 9 line54 – col 10 line 3: The ASNN is an extension of the committee of machines that goes beyond a simple/weighted average of different models. ASNN represents a combination of an ensemble of feed-forward neural networks and the k-nearest neighbor technique (kNN). It uses the correlation between ensemble responses as a measure of distance amid the analyzed cases for the kNN. This corrects the bias of the neural network ensemble. An associative neural network has a memory that can coincide with the training set. If new data become available, the network instantly improves its predictive ability and provides data approximation (self-learn the data) without a need to retrain the ensemble. Another important feature of ASNN is the possibility to interpret neural network results by analysis of correlations between data cases in the space of models. The method is demonstrated at www.vcclab.org, where you can either use it online or download it).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tacchi to include, further comprising: training more than one different machine learning networks using the training dataset; and classifying the outputs from each of the trained machine learning models using a nearest neighbor computation to identify a best result from among the output results as taught by Commons. It would be advantageous since the network learns very quickly, the network determines its own size and topology, it retains the structures it has built even if the training set changes, and it requires no back-propagation of error signals through the connections of the network as taught by Commons (Col 10 lines 40-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166